Citation Nr: 0107547	
Decision Date: 03/14/01    Archive Date: 03/21/01	

DOCKET NO.  00-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1993, for a grant of a total disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to May 
1971.

This matter arises from a February 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that increased the 
disability evaluation for the veteran's service-connected 
PTSD from 50 percent to 100 percent effective November 1, 
1993.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the veteran submitted 
additional evidence, and waived its review by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).  The Board will consider it 
accordingly.  


FINDINGS OF FACT

1.  By rating decision dated in December 1987, the veteran 
was granted service connection for PTSD, and a 10 percent 
disability evaluation was assigned.  

2.  The veteran applied for an increased disability rating 
for his PTSD in March 1992.  The RO denied his claim, and the 
veteran timely appealed.  

3.  By rating decision dated in December 1993, the veteran 
was granted a total disability rating from July 14, 1993, to 
October 31, 1993, based upon his VA hospitalization for PTSD.  

4.  By rating decision dated in February 1998, a 100 percent 
schedular rating was assigned for the veteran's PTSD 
effective November 1, 1993.  

5.  It was not factually ascertainable prior to the veteran's 
VA hospitalization from July 14, 1993, to October 14, 1993, 
that the criteria for entitlement to a 100 percent evaluation 
for PTSD had been met.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 1, 1993, for assignment of a 100 percent disability 
rating for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.31, 3.151, 3.155, 
3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran offers a number of contentions in support of his 
claim.  From a procedural standpoint, he contends that VA 
failed to assist him in the development of his claim.  
Alternatively, he argues that legal precedents and the facts 
in this case establish that he was totally disabled as a 
result of his service-connected PTSD from a date prior to 
November 1, 1993.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  However, the effective date of an evaluation 
and award of compensation based on a claim for increase will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the date of receipt of claim shall be the 
effective date of increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The claim for benefits may be 
formal or informal; any communication received from the 
claimant indicating an 

intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim so 
long as it identifies the benefit sought.  See 38 C.F.R. 
§ 3.155.  A report of examination or hospitalization which 
meets the requirements of 38 C.F.R. § 3.157 will be accepted 
as an informal claim for benefits if the report relates to 
the disability at issue.  It is within this context that the 
veteran's claim must be evaluated.  

The facts in this case are as follows.  The veteran initially 
was awarded service connection for PTSD by rating decision 
dated in December 1987.  A 10 percent disability evaluation 
was assigned at that time.  In March 1992, the veteran filed 
a claim for an increased rating for the disability at issue.  
Reports of the veteran's VA treatment from 1990 to 1992 were 
then considered by the RO, but by rating decision dated in 
September 1992, were found to be insufficient to warrant an 
increased disability evaluation.  The veteran then submitted 
a timely notice of disagreement.  Records of the veteran's VA 
treatment during May 1993 were obtained.  These indicated 
that the veteran was suffering from PTSD that was moderate in 
nature.  However, the veteran then was hospitalized at a VA 
facility on July 14, 1993.  He remained hospitalized until 
October 14, 1993.  He was treated primarily for his PTSD.  
The discharge summary for that hospitalization indicates that 
the veteran was cooperative, alert, and oriented, and that 
his memory was grossly intact.  He had good insight into his 
problems.  However, his mood was depressed, anxious, and 
worried.  He denied any suicidal or homicidal ideation.  The 
RO granted him a total disability rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2000) for the period 
beginning July 14, 1993, and ending October 31, 1993, but 
continued the 10 percent disability evaluation already in 
effect from November 1, 1993.  

During the pendency of the veteran's appeal, additional 
evidence was obtained.  This included additional reports of 
the veteran's VA medical treatment for PTSD from October 1994 
until January 1998.  Also obtained was a copy of a May 1995 

decision by the Social Security Administration which 
determined that the veteran had been totally disabled as a 
result of PTSD, major depression with psychotic 
features and multiple substance abuse in remission since 
November 19, 1991.  An administrative law judge noted that 
the veteran's drug addiction and alcoholism were contributing 
factors material to the determination of the level of the 
veteran's disability.  Based upon the evidence of record, the 
RO, by rating decision rendered in February 1998, granted the 
veteran a total schedular evaluation for PTSD effective 
November 1, 1993, the day following the termination of his 
entitlement to a total rating pursuant to 38 C.F.R. § 4.29 
(2000).  

The Board notes that effective November 7, 1996, (during the 
pendency of the appeal), substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, to 
include PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125-4.130 (2000)).  Prior to November 7, 1996, the 
severity of a psychiatric disability was evaluated based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  See 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411, Note (1).  Under that criteria, a 100 percent 
evaluation was warranted only if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
must have been totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  

Reports of the veteran's VA medical treatment from 1990 until 
his hospitalization in July 1993 did not reflect the 
symptomatology necessary for a 100 percent disability rating.  
Although the veteran had been unemployed since the 
involuntary termination of his employment with the U.S. Post 
Office in 1991, the evidence 

indicated that the veteran had been struggling with 
polysubstance abuse at that time and subsequently.  Moreover, 
the record does not indicate that the veteran's polysubstance 
abuse was the proximate result of his PTSD, notwithstanding 
the veteran's contention to the contrary.  In February 1993, 
an arbitrator upheld the veteran's termination from the U.S. 
Post Office because it was based upon drug and alcohol abuse 
during working hours, and was substantiated by the evidence 
of record.  Even during the veteran's VA hospitalization from 
July 1993 to October 1993, his Global Assessment of 
Functioning (GAF) score was 55.  Pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. revised (1994)), such a score 
is indicative of moderate symptomatology and moderate 
difficulty in social, occupational, or school functioning.  
The RO, however, evaluated the report of that hospitalization 
and concluded that it evidenced total disability as a result 
of PTSD.  Given that the veteran had already received a total 
rating pursuant to 38 C.F.R. § 4.29 from July 14, 1993 to 
October 31, 1993, the earliest date from which it was 
factually ascertainable that a total schedular rating might 
be warranted for the veteran's PTSD was November 1, 1993.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400(o)(2).  

As a final matter, the Board notes that the veteran has 
contended that VA failed to assist him in the development of 
this claim.  No specifics were given in this regard; however, 
all evidence regarding the veteran's private and VA medical 
treatment for PTSD, as well as evidence regarding the 
termination of his employment and the decision of the Social 
Security Administration, has been obtained.  As such, the 
Board finds that all pertinent evidence has been considered 
with regard to the issue now on appeal.  In addition, since 
it was not factually ascertainable that a total schedular 
rating was warranted prior to November 1, 1993, references by 
the claimant to 38 C.F.R. § 3.400(q)(1)(i) and VAOPGCPREC 12-
98 are not material to the disposition of the claim.  

Given that a total schedular rating for PTSD was not 
warranted prior to 

November 1, 1993, the provisions of 38 C.F.R. § 3.31 prohibit 
the payment of monetary benefits prior to December 1, 1993.  


ORDER

An effective date prior to November 1, 1993, for an award of 
a total schedular rating for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

